LOGO [g36777logo.jpg]

 

EXHIBIT 10.1

 

August 8, 2003

 

Michael M. Stewart

46290 Sentinel Drive

Fremont, California 94539

 

Dear Mike:

 

On behalf of SonicWALL, Inc., I am pleased to offer you the position of Vice
President Worldwide Sales, Grade 64 reporting to me. You will begin your
employment on Monday, August 11, 2003.

 

If you have not already done so, you will be asked to complete forms authorizing
a background check. These forms must be returned to HR along with an executed
copy of this offer in order to proceed with the employment process. Contingent
upon completion of a successful background check, your employment package will
consist of the following benefits:

 

Annual Base Salary – $200,000.00, paid bi-weekly.

 

2003 Incentive Compensation – There will be no incentive compensation for Q3
2003. For Q4 2003 you are eligible to earn $50,000.00. You will receive this
incentive compensation if both of the following criteria are met: 1) SonicWALL
achieves net revenue of $26 million; 2) SonicWALL achieves a minimum of 70%
gross margin. SonicWALL must achieve at a minimum 80% of the gross margin target
to pay on the Q4 incentive.

 

2004 Incentive Compensation, Company Executive Bonus Plan – You are eligible to
participate in the company executive bonus plan. This bonus plan will provide an
incentive up to 100% of your base salary, or $200,000.00. You will receive this
bonus based on the criterion established in exhibit A. If all criteria are
achieved at the maximum range, you will receive your full incentive bonus, which
will bring your annual total target compensation to $400,000.00.

 

Incentive stock options – 300,000 shares with a four-year vest period, of which
25% vest on your one-year anniversary and the balance to vest in equal monthly
amounts. The options are subject to approval and assigned a price by the Board
of Directors at the next scheduled meeting. Your vesting period will commence on
your first day of employment with SonicWALL.

 

Other Benefits – In addition, you will receive company paid medical, dental and
vision benefits commencing on your start date, as well as all other benefits
offered to SonicWALL employees.

 

Employee Stock Purchase Plan – You will be able to participate commencing on the
next open enrollment date. This program allows employees to apply up to 15% of
their salary to purchase stock at 85% of the fair market value on preset
measurement dates.

 

Period of Employment – Your employment with the company will be “at will”,
meaning that either you or the company will be entitled to terminate your
employment at any time for any reason, with or without cause. Any contrary
representations, which may have been made to you, are superseded by this offer.
Although your job duties, title, compensation and benefits, as well as the
company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express writing
signed by you and the President of the company.



--------------------------------------------------------------------------------

Severance Pay – If your employment with SonicWALL terminates other than for
“Cause,” (defined below), and you sign and do not revoke SonicWALL’s standard
release of claims, then you will be entitled to severance benefits as follows:

 

If the termination occurs within the first twelve (12) months of your
employment, you will be entitled to receive continuing payments of severance pay
(less applicable withholding taxes) at a rate equal to your base salary rate, as
then in effect, for a period of six (6) months from the date of such
termination, to be paid periodically in accordance with the Company’s normal
payroll policies. You will not be entitled to any other benefits following
termination; or

 

If the termination occurs after the first twelve (12) months of your employment,
you will be entitled to receive continuing payments of severance pay (less
applicable withholding taxes) at a rate equal to your base salary rate, as then
in effect, for a period of three (3) months from the date of such termination,
to be paid periodically in accordance with the Company’s normal payroll
policies. You will not be entitled to any other benefits following termination.

 

As used herein, the term “Cause” means (i) your refusal to follow written,
lawful directions or failure to perform your duties (other than due to
disability), (ii) fraud, dishonesty, or willful or reckless misconduct
(including, without limitation, engaging in conduct that is or may be unlawful
or disreputable, to the possible detriment of SonicWALL) in the performance of
your duties, (iii) any material breach by you of any term of this offer letter
after receipt of written notice from SonicWALL with respect to such failure and
a reasonable opportunity to cure, if reasonably curable without material harm to
the Company, or (iv) conviction or plea of guilty or nolo contendre by you to
any felony.

 

Change of Control – If SonicWALL terminates your employment other than for Cause
within ninety (90) days before a Change of Control (as defined below) or within
one (1) year after a Change of Control, subject to you signing and not revoking
SonicWALL’s standard release of claims, you shall receive the following: (i) a
lump sum equal to (12) months base salary, as then in effect; (ii) a pro-rated
bonus under the Annual Bonus Plan, payable at the same time and to the same
extent as other senior Executives of the Company payments pursuant to the Annual
Bonus Plan, and pro-rated according to the percentage of the applicable fiscal
year you are with the Company, calculated as the number of days from the
commencement of the fiscal year to the termination date over 365 (the “Pro-Rated
Annual Bonus”); and (iii) monthly vesting of the Stock Option for each month of
your employment.

 

“Change of Control” shall mean the occurrence of any of the following events:

 

(A) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities; or

 

(B) The consummation of the sale or disposition by the Company of all or
substantially all the Company’s assets or its business; or

 

(C) The consummation of a merger, reverse merger or consolidation of the Company
with any other corporation, other than a merger or consolidation which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) at least fifty percent
(50%) of the total voting power represented by the voting securities of the
Company or such surviving entity outstanding immediately after such merger or
consolidation.

 

You acknowledge and agree that the Severance Pay provisions and Change of
Control provisions are mutually exclusive. You shall receive severance, if any,
pursuant to either the Severance Pay provisions or the Change of Control
provisions.



--------------------------------------------------------------------------------

The Immigration Reform and Control Act (IRCA) of 1986 requires that all new
employees provide verification of US citizenship or that they possess INS
authorization to work in the United States. Attached is an I-9 form identifying
the required documents to establish such rights. If this offer is accepted, you
would be required to present such documentation your first day of employment,
and no later than your third day of employment. If we have not received your
completed form and proper support documentation prior to your third day of
employment, you would be dismissed without pay until such time you are able to
provide all necessary documentation, as required by law.

 

While we hope your employment with SonicWALL is long term and mutually
satisfying, we want to reiterate that it is not for a specific term and that you
or SonicWALL can terminate the employment relationship at any time for any
reason.

 

This letter, along with SonicWALL’s Non-Disclosure and Invention Assignment
Agreement that you agree to sign as a condition of your employment, sets forth
the terms of your employment with the Company and supersede any prior
representations or agreements including, but not limited to, any representations
made during your interviews or relocation negotiations, whether written or oral.

 

We are eager to see the results of your contributions to SonicWALL based upon
your considerable talents and abilities, and hope that we, in turn, enrich your
career and contribute to the fulfillment of your professional goals. We look
forward to having you join our team. If you accept this offer, please return a
signed copy of this letter to me at our Sunnyvale location no later than Monday,
August 11, 2003.

 

If you have any questions please feel free to contact me.

 

Best Regards,

 

Matthew T. Medeiros

President and CEO

 

Accepted:

 

/s/    MICHAEL M. STEWART

--------------------------------------------------------------------------------

Michael M. Stewart

 

August 11, 2003

--------------------------------------------------------------------------------

Date

 

Please provide the completed forms your first day of employment.

 

W-4 Tax Withholdings

I-9 INS Employment Verification Form (please do not date this form prior to your
start date)

Employee Data Sheet

Non-Disclosure and Invention Assignment Agreement

Direct Deposit

Application

Background Check Authorization Forms